Citation Nr: 1807615	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-15 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Loreain Tolle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required to comply with VA's duty to assist the Veteran in the development of evidence to support his claim.  See 38 C.F.R. § 3.159 (2017).

The record suggests that the medical evidence associated with the record is incomplete.  At the October 2016 Travel Board hearing, the Veteran testified that he receives ongoing treatment for posttraumatic stress disorder (PTSD) from VA providers at the Fort Dix, New Jersey VA Community Clinic.  The most recent VA treatment records associated with the file are from March 2013.  Notably, the statement of the case (SOC) refers to treatment records that have not been associated with the record (i.e., Fort Dix Outpatient Clinic record dated April 25, 2014).  As records of such treatment are clearly pertinent (and may be critical) evidence in a claim for TDIU (and VA records are constructively of record), updated treatment records must be obtained.  Consequently, a remand for corrective action is necessary.

The case is REMANDED for the following action:

1.  The AOJ should secure for the record complete updated to the present (those not already associated with the record) clinical records of all VA treatment the Veteran has received for PTSD (to specifically include at the Fort Dix, New Jersey VA Community Clinic).

2.  The AOJ should then arrange for an evaluation of the Veteran by a psychiatrist or psychologist to ascertain the current severity of his PTSD, and its impact on his employability.  The Veteran's record must be reviewed by the examiner in connection with the examination.  The examiner should offer an opinion regarding the functional impact of the Veteran's service-connected PTSD, including on his ability to engage in substantially gainful employment consistent with his education and experience. The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the PTSD

The examiner must explain the rationale for all opinions

3. The AOJ should then review the record, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




